Title: Thomas Jefferson to William Wirt, 15 April 1811
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
            Monticello Apr. 15. 11.
          
          Your favor of the 10th was recieved yesterday.   I should be unwilling that any use should be made of my letter which would shew my interference in the case in question, because I know how gladly the dogs of federalism would turn from Duane upon me and tranquility is now become the summum bonum with me.    should Duane push his state-partyism against mr Gallatin to an opposition to the President, I should have no hesitation in abandoning him, as we have been obliged to abandon others who have apostatized. my sincere affections for mr Madison, as well as my devotion to the principles of republican administration would do away all doubt in such a case. but I still think Duane is more likely to be won by liberality, than to be forced from his direction by persecution. ever affectionately yours.
          
            Th:
            Jefferson
        